Citation Nr: 0415374	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-20 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial disability rating for 
post traumatic stress syndrome (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the July 2002 rating decision initially 
granted the veteran service connection for PTSD, evaluated as 
30 percent disabling.  However, following a June 2002 VA 
examination, the RO revisited the matter and by means of a 
June 2003 rating decision increased the veteran's evaluation 
to 70 percent disabling.  The Board also notes that an 
October 2003 rating action granted a total rating based on 
individual unemployability.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  With respect to the issue of 
entitlement to an increased initial evaluation for PTSD, 
currently rated as 70 percent disabling, review of the claims 
folder reveals that the most recent psychological examination 
was performed in June 2002.  Moreover, the Board notes an 
April 2003 notation from MSW Muller attesting that the 
veteran's PTSD has been significantly triggered by current 
events.  Additionally, the veteran's social worker asserts 
that "the progression of his dementia appears to be making 
it much more difficult for him to manage his PTSD with 
previously used coping strategies."  Accordingly, the Board 
finds that a more recent examination is required in order to 
properly adjudicate the matter. 

Accordingly, the case is REMANDED for the following actions

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or private, 
he has received for PTSD.  All records so 
received should be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for a psychological examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner should opine 
as to the degree of the veteran's social 
and occupational impairment and relate 
all relevant symptomatology associated 
with the veteran's PTSD.  

4.  After the aforementioned development 
has been completed, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



